JANVIER, J.
(concurring). In my opinion recovery should be allowed in this case on account of the fact that the age of the young boy who was killed prevented his being charged with contributory negligence. The defendant, in my judgment, was in violation of the statute of Missouri in operating his ear at a sustained speed greater than was permitted by statute. He was also guilty of negligence in approaching from the rear persons immediately alongside the paved portion of the highway without giving any warning of his approach. If, however, under such circumstances, an adult is injured, I am of the opinion that he should not recover because of his contributory negligence in going upon the dangerous highway without looking out for his own safety. However, since the defendant was guilty of negligence, and since the deceased youth could not be guilty of contributory negligence because of his age, I believe that recovery should be allowed.
I therefore concur in the decree.